— Application by Desmond P. Sullivan, who was convicted on April 26, 1981 in the United States District Court for the Northern District of New York, upon his plea of guilty, of the misdemeanor of willfully and knowingly failing to file an income tax return for the year 1978 in violation of section 7203 of title 26 of the United States Code [Internal Revenue Code], to set aside his automatic suspension as an attorney pursuant to section 90 (subd 4, par f) of the Judiciary Law. Application granted and applicant’s suspension set aside pending further order of the court. Mahoney, P. J., Kane, Casey, Yesawich, Jr., and Weiss, JJ., concur.